Citation Nr: 0828662	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than March 10, 1997, 
for the grant of service connection for lumbar back strain.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.

The Board found that good or sufficient cause was shown under 
the provisions of 38 U.S.C.A. § 7107and 38 C.F.R. § 20.900(c) 
for this appeal to be advanced on the Board's docket.

In June 2006, the Board denied entitlement to an effective 
date earlier than March 10, 1997, for service connection for 
lumbar back strain.  The veteran subsequently appealed to the 
Court of Appeals for Veterans Claims (Court).  In a November 
2007 Joint Motion for Remand, the parties (the Secretary of 
VA and the veteran) determined that a remand was warranted 
because the June 2006 Board decision lacked adequate reasons 
and basis for its decision.  Therefore, in a November 2007 
Order, the Court vacated the Board's June 2006 decision, and 
remanded the matter back to the Board for further 
consideration.


FINDINGS OF FACT

1.  In February 1954, the veteran filed a claim for service 
connection for residuals of a back injury, but he did not 
respond within one year after the date VA requested 
information or evidence pertinent to the claim.

2.  After the February 1954 claim was abandoned, a new claim 
for service connection for a back disorder was not received 
by VA until March 10, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 10, 
1997, for service connection for lumbar back strain have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.28 (1954); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A July 2005 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that a July 2005 letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the veteran what information 
and evidence was needed to substantiate his claim for an 
earlier effective date.  It also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The Board notes that the July 2005 letter was sent to the 
veteran after the June 2003 RO rating decision that assigned 
his effective date for the grant of service connection for 
lumbar back strain.  However, to the extent that the notice 
was not given prior to the initial adjudication of the claim 
in accordance with Pelegrini II, the Board finds that any 
timing defect was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The notice provided to the veteran 
in July 2005 fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
October 2005 supplemental statement of the case was provided 
to the veteran.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran.  In this regard, the claims file contains all 
available evidence pertinent to the claim.  A favorable 
disposition of this claim would require information or 
evidence dated prior to the currently assigned effective 
date, and providing a current examination or obtaining other 
additional information is not relevant to this issue.  The 
Board concludes that "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The 
Board is therefore satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.


Analysis

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.400(b)(2) (2007).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2007).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  Id. at 
200.

In June 2003, entitlement to service connection for lumbar 
back strain was granted, effective March 10, 1997, the date 
that the RO received a VA Form 21-4138, Statement in Support 
of Claim, from the veteran requesting compensation for a back 
condition.  The documents of record show no communication 
from the veteran received prior to the currently assigned 
effective date of March 10, 1997, that can be construed at 
this time as a pending claim of service connection for a low 
back disorder.  The veteran contends that he filed a claim of 
service connection for a back disorder in February 1954 and 
that VA never adjudicated the February 1954 claim.  As 
discussed below, the Board has considered this contention but 
finds it unpersuasive because although the record contains a 
February 1954 claim requesting compensation for a back 
injury, this claim was abandoned and did not, therefore, 
remain pending.

The veteran was discharged from service in June 1946.  In 
February 1954, the veteran submitted a VA Form 8-526 
indicating that he was filing a claim for service connection 
for "back injuries" incurred during service.  The RO 
responded to the veteran's claim by letter dated in April 
1954 requesting additional evidence in support of this claim.  

The record reflects the veteran did not respond within one 
year of VA's April 7, 1954, request to furnish such evidence.  
The only document date stamped within one-year of this letter 
is a VA Form 10-P-10, Application for Hospital Treatment or 
Domiciliary Care, dated in September 1953 and received by the 
RO in January 1955; this application includes a competent 
diagnosis of arthritis of the spine.  Close review of this 
document, however, reveals that it was not submitted to the 
RO by the veteran.  Originally, the VA Form 10-P-10 was 
received and posted in September 1953 by the VA hospital in 
Denver, Colorado.  Correspondence from the Denver VA hospital 
dated April 22, 1954, and June 28, 1954, shows their 
consideration of the September 1953 
hospitalization/domiciliary care claim, and this indicates 
that the RO received the VA Form 10-P-10 from the Denver VA 
hospital after it disposed of the matter, rather than from 
the veteran in connection with his back disorder claim.

The veteran's attorney contends that "the statute...only 
requires evidence be submitted within one year," and does 
not require the evidence be sent personally by the veteran.  
July 2007 Appellant's Brief.  He asserts that such a 
requirement is hypertechnical.  In sum, since the January 
1955 VA Form 10-P-10 was received by the RO within one year 
of the April 1954 letter and clearly shows that the veteran 
has a current back disability the veteran's claim was not 
abandoned and remained pending until its adjudication in June 
2003.  

The Board will focus on the language of the controlling 
regulation at the time of the veteran's February 1954 claim, 
which declares a claim to be abandoned when "no response has 
been made within 1 year after the request for the evidence" 
[emphasis added].  38 C.F.R. § 3.28 (1954).  The Board notes 
that this language is different from the current version of 
the regulation regarding abandoned claims which states that a 
claim is abandoned where "evidence requested...is not 
furnished within 1 year after the date of request."  
38 C.F.R. § 3.158 (2007).  The current version did not become 
effective until December 1962, well after the expiration of 
the one-year period in which the veteran was required to 
respond to VA's April 1954 request.  See 27 Fed. Reg. 11887 
(Dec. 1, 1962).

Merriam-Webster defines "response" as "something 
constituting a reply or reaction."  Merriam Webster's New 
Collegiate Dictionary 1062 (11th ed., 2003).  In the present 
case, the Board finds that the VA Form 10-P-10 received by 
the RO in January 1955 cannot be construed as a "response" 
to VA's April 1954 request for information and evidence.  
First, this document represents a claim for VA benefits by 
itself; thus, it is difficult to comprehend how it was sent 
as a reaction to a request for information regarding a 
different claim.  Moreover, the veteran sent this form to the 
VA hospital in Denver, Colorado.  There is no indication that 
he expected, or was aware, that his application would 
eventually be forwarded to the RO.  Since a proper response 
to the April 1954 letter would have been directed to the RO, 
it is difficult to contend that the veteran intended his VA 
Form 10-P-10 as a reply to VA's request for information.  

Where evidence requested in connection with an original claim 
is not furnished as a response within one year after the date 
of request, the claim will be considered to have been 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  If the 
right to compensation benefits is finally established 
following the abandonment of a previous claim, the payment of 
such compensation will not commence earlier than the date of 
filing the new claim.  38 C.F.R. § 3.28 (1954).  

The Board finds that these are exactly the circumstances 
under which the veteran's February 1954 claim expired in 
April 1955.  The Board acknowledges the veteran's contention 
that the April 1954 letter evidences an intent by the RO to 
adjudicate the veteran's claim on the evidence of record 
following a 60-day waiting period.  However, it disagrees 
that the RO was under an obligation to adjudicate the 
veteran's claim following the 60-day proscribed period, and 
that failure to adjudicate left the claim in a pending 
status.  

In reaching its conclusion, the Board reviewed the April 1954 
letter in its entirety, rather than focusing solely on the 
phrase noted by the veteran, "[u]nless some evidence is 
received from you within 60 days from the date of this 
letter, it will be necessary to consider your claim on the 
basis of the evidence of record."  The Board observes that 
the first paragraph of the April 1954 letter clearly states 
that the veteran's service treatment records fail to reflect 
any treatment for his claimed condition during service, and 
that "[b]efore your claim may receive further consideration, 
it will be necessary for you to submit evidence tending to 
show that the condition was actually incurred in or 
aggravated by your military service and that it still 
exists."  

In light of the above, the Board finds that the April 1954 
letter does not constitute an affirmative promise to 
adjudicate the veteran's claim.  Moreover, there is no VA law 
or regulation requiring adjudication of a claim prior to the 
expiration of the one-year period in which a veteran may 
submit evidence following a VA request for information and 
evidence.  

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
found that once a claim is received, VA has an affirmative 
duty to assist claimants in understanding how to file for 
benefits and what evidence is required.  Id. at 264.  
Claimants, however, also have a responsibility to cooperate 
with the agency in the gathering of evidence necessary to 
establish allowance of benefits.  Id.  In Morris, the veteran 
filed a claim to reopen a previously disallowed claim of 
service connection for a foot disorder.  Shortly after 
receipt of his claim, the RO notified the veteran that he 
needed to submit evidence that he had a current disability 
existing since service; the veteran did not respond.  The 
Court dismissed the appellant's argument that his claim was 
still pending because VA had never 'ruled upon' it, noting 
that when a claimant is put on notice of what is expected of 
him in order to get the claim adjudication process moving and 
fails to respond, it "is not a case in which VA refused to 
consider entitlement but an instance in which a claimant 
failed to perfect a ripe claim."  Id. at 265.  

In the present case, the RO expressly notified the veteran 
that the current evidence was inadequate upon which to grant 
benefits and that additional evidence was necessary to 
substantiate his claim for service connection for a back 
disorder.  He was also expressly told that it was 
"necessary" for him to submit evidence before his claim 
might be considered.  Under these circumstances, the Board 
concludes that the final paragraph of this letter is best 
interpreted as informing the veteran that if his claim was to 
be adjudicated without the presentation of additional 
evidence, it would be considered on the evidence of record.  
It did not, however, state that his claim would be 
adjudicated.  Furthermore, the provisions of 38 C.F.R. § 3.28 
(1954) were in effect at the time of the veteran's February 
1954 claim, and cannot be set aside or waived on grounds of 
alleged ignorance of regulatory requirements.  Morris, 1 Vet. 
App. at 265.  

In conclusion, the Board finds that the RO performed its 
responsibility in attempting to develop the veteran's 
February 1954 claim and informed him that action might not be 
taken on such claim until records supporting his claim were 
received.  The veteran took no action in response to this 
notification within the year, thus allowing his claim to be 
considered an abandoned claim.  See Hurd v. West, 13 Vet. 
App. 449 (2000).  After the veteran abandoned his February 
1954 back disorder claim, a new claim was not received until 
March 10, 1997, and this is the appropriate effective date 
for service connection under the provisions of 38 U.S.C.A. § 
5110.  See also 38 C.F.R. § 3.400(b)(2); 3.158(a).  Based on 
the above analysis a preponderance of the evidence is against 
an earlier effective date for service connection for lumbar 
back strain.


ORDER

Entitlement to an effective date earlier than March 10, 1997, 
for the grant of service connection for lumbar back strain is 
denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


